Citation Nr: 1204489	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The appellant served on Active Duty for Training (ACDUTRA) from July to December 1958.  Additional periods of service with the Army Reserve have not been verified.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The appellant provided testimony before the undersigned at the RO in April 2011.  A transcript is of record.  

During the April 2011 hearing, the appellant asserted that he had tinnitus related to noise exposure in service.  As noted above, service connection for tinnitus was denied in the August 2008 rating decision on appeal, and the appellant did not file an appeal with regard to the claim.  However, the appellant's testimony can be viewed as a request to reopen the claim for entitlement to service connection for tinnitus.  

The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In June 2011, the Board remanded the claim for additional development.  Unfortunately, further development is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its June 2011, remand the Board sought to afford the appellant a VA examination to determine whether his current bilateral hearing loss was related to military service.  

The appellant was provided with a VA examination in July 2011.  The examiner stated that 1965 test results demonstrated normal hearing bilaterally between500 and 4000 Hertz.  The claims file includes one audiogram performed during a reenlistment physical in January 1965, which revealed that the left ear pure tone threshold at 4000 Hertz was 50 decibels.  This finding showed hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2011).

The examiner concluded that hearing tests subsequent to the 1965 examination showed progressively worsening hearing over the following 46 years to the present and that the progression from 1965 to 1985 and from 1985 to 1993 was not consistent with hearing loss occurring prior to 1965.  However, the examiner did not provide a rationale for this opinion.  

An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, the July 2011 VA examination is inadequate for the purpose of determining whether the appellant's hearing loss is etiologically related to service.  


The appellant's Reserve service has not been verified, except for the period of ACDUTRA from July to December, 1958.  He reports that he had 20 years of Army Reserve service and service treatment records from December 1956 through December 1975, note Reserve service.  The December 1975 examination was reported to be for re-enlistment.  

In order to determine if the appellant incurred hearing loss during qualifying service, his periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) must be verified.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all of the appellant's periods of ACDUTRA and INACDUTRA and obtain all outstanding treatment records for such periods.  

2.  Once the above development has been completed, ask the examiner who provided the July 2011 examination to provide clarification of the opinions provided in that examination report.  The examiner should review the claims folder.  

The examiner should note that the January 1965 hearing examination showed left ear hearing loss for VA purposes.

The examiner should also note any periods of additional ACDUTRA or INACDUTRA that are verified on remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss is the result of a disease or injury (such as noise exposure) during ACDUTRA or injury (such as noise exposure) during INACDUTRA.  

The examiner should provide a rationale for each opinion provided that takes into account the appellant's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If further examination is deemed necessary, this should be arranged.

If the examiner who provided the July 2011 examination is unavailable, another qualified medical professional should review the claims folder and provide the necessary clarification and opinion.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

